Case 3:18-cr-00345-D Document 78 Filed 09/21/20 Pagelof4 PagelD 531

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
UNITED STATES OF AMERICA §
VS. ; Case No. 3:18-cr-345-D
ANDREW KASNETZ ;
UNOPPOSED MOTION TO WITHDRAW AS COUNSEL

TO THE HONORABLE DISTRICT JUDGE:

Comes Now Michael J. Todd, as Movant, and respectfully moves the Court for an Order
granting his withdrawal from this cause and in support of, would show the Court as follows:

I.
This case is currently scheduled for Trial on Monday, January 25, 2021, at 9:00 a.m.
I.

Undersigned counsel was retained to represent Defendant on or about January 28, 2019.
Good cause exists for withdrawal as defendant has failed to comply with the financial terms as
previously agreed to. The final deadline for Defendant to satisfy the financial terms was Friday,
September 18, 2020.

Defendant’s failure to do so reduces the ability of present counsel to provide adequate
representation to Defendant and renders an ongoing attorney/client relationship impossible.

This withdrawal is not sought for delay, but that Defendant might be represented by counsel
of his choice.

III.
On or about September 15, 2020, undersigned counsel spoke with Assistant United States

Attorney Shane Read in regards to this motion and the filing of same. On September 16, 2020,
Page | of 4
Case 3:18-cr-00345-D Document 78 Filed 09/21/20 Page 2of4 PagelD 532

undersigned counsel received an email from Assistant United States Attorney Shane Read, advising
the government is not opposed to this motion.

Additionally, on or about September 16, 2020, defendant Andrew Kasnetz advised he is not
opposed to this motion.

WHEREFORE, PREMISES CONSIDERED Movant prays that the Court will grant this
Motion to Withdraw as Counsel on the face of this pleading. Alternatively, Movant requests that the
Court set this matter for a hearing so that Movant may present evidence in support of this motion.

Respectfully Submitted,
/S/Michael J. Todd

Michael J. Todd

Texas State Bar Number: 20098600
700 N. Pearl Street, Suite 2170
Dallas, Texas 75201

Telephone: (214) 630-8633

Fax: (214) 748-4348
E-mail: todd@toddlaw.org

Page 2 of 4
Case 3:18-cr-00345-D Document 78 Filed 09/21/20 Page3of4 PagelD 533

VERIFICATION
STATE OF TEXAS §
COUNTY OF DALLAS § 8
Before me, the undersigned notary, on this day, personally appeared Michael J. Todd, a
person whose identity is known to me. After I administered an oath to him, upon his oath, he said he

has read the foregoing motion and that the facts stated in it are within his personal knowledge and

are true and correct.

 

Michael J. Todd 7

SUBSCRIBED AND SWORN TO BEFORE ME, the undersigned Notary Public on this

{
_ the 2 |© day of Cooter , 2020.

 

dM Al

$170 —_—NICHELLE D PATTON Notary Public in and for the State of Texas

RYN Notary 1D 410322242
wi fo} My Commission Expires

2-40 February 23, 2024

 

Page 3 of 4
Case 3:18-cr-00345-D Document 78 Filed 09/21/20 Page4of4 PagelD 534

CERTIFICATE OF CONFERENCE

 

I certify that on the 15th day of September 2020, I spoke with Assistant United States
Attorney, Shane Read, in regards to this motion and the filing of same, and he advised the
government is not opposed.

/s/Michael J. Todd
Michael J. Todd

CERTIFICATE OF SERVICE
I certify that a true and exact copy of the foregoing document was served upon the United
States Attorney’s Office and all other opposing counsel, via the Court’s ECF system on the 21*
day of September, 2020.

/s/Michael J. Todd
Michael J. Todd

Page 4 of 4
